EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Seung-Hyun Jang (Reg. # 75,303) on 02/24/2021.
With respect to the claims filed 02/10/2021, the application has been amended as follows:
Please amend line 6 of claim 1 to instead recite: --determining, by a controller, that a valve overlap has occurred based on an--.

REASONS FOR ALLOWANCE
Claims 1-6 and 8-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method, including: “in response to determining that the valve overlap has occurred, calculating a backflow gas amount flowing back into a cylinder of the engine by correcting a basic backflow gas amount based on an exhaust pressure, an intake pressure, a temperature of exhaust gas, and a period of the valve overlap changed by the variable valve duration apparatus […] wherein the backflow gas amount is calculated further based on the valve duration controlled by the variable valve duration apparatus,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747